Citation Nr: 1307788	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.  

2.  Entitlement to a higher initial rating for chronic low back pain with spondylolisthesis of L5 and intermittent sciatica, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for migraine headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also disagreed with the RO's denial of service connection for posttraumatic stress disorder (PTSD).  However, the RO subsequently issued a September 2010 rating decision in which it granted service connection for that disability.  The granting of service connection constitutes a full grant of the claim.  Consequently, that issue is not before the Board.

The Board also notes that the RO, in its December 2009 rating decision, granted a noncompensable rating for migraine headaches.  In its September 2010 rating decision, it increased that rating to 10 percent.  The 10 percent rating was granted with an effective date of December 3, 2008 (the day following the Veteran's separation from service). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Traumatic Brain Injury (TBI)

In the Veteran's December 2008 claim, he stated that his TBI began in May 2008.  At his January 2009 VA examination, he reported that it began in 2004.  He reported that an improvised explosive device (IED) went off approximately 60-100 feet away from where he was "standing" (subsequent statements indicate that he was actually in a vehicle).  The Veteran reported that he hit his head on the side of a metal frame of the vehicle.  He stated that he had an altered level of consciousness for a few seconds.  When he regained consciousness, he was evaluated by a medic and put on 24 hours rest, after which he returned to full duty.

In the Veteran's notice of disagreement, he clarified that he was in a vehicle when the IED went off, and that the vehicle went off the road and hit a barrier (at which time he sustained a head injury).     

The service treatment records fail to reflect any findings attributed to an IED or a head injury.  His September 2008 separation examination was normal with regards to the Veteran's head.  He completed a Report of Medical History in conjunction with the examination.  He denied, by checked box, that he ever had a head injury (although he did report frequent or severe headaches).  He handwrote that he was in an accident in Iraq, but he only indicated that it resulted in back problems.  He failed to mention any head injury.  Likewise, a June 2006 examination also yielded normal findings with regards to the Veteran's head.  MRIs of the brain dated July 2007 and August 2007 were unremarkable.

At the Veteran's January 2009 VA examination, there were some mild cognitive impairment, but the examiner seemed unsure as to whether these were due to the traumatic brain injury or due to his psychiatric disabilities.  Despite the lack of findings in the service treatment records, the January 2009 examiner diagnosed the Veteran with a mild traumatic brain injury.  She did not have access to the Veteran's claims file.  

The Board notes that a diagnosis of a traumatic brain injury one month after discharge from service would be highly significant.  However, it is unclear in this case whether the diagnosis is based on objective findings or the history provided by the Veteran.  

The Board finds that a new VA examination is warranted to determine if the Veteran has a traumatic brain injury, and whether any such brain injury began during or is causally related to service.      

Back

The Veteran underwent VA examinations of the spine in March 2009 and July 2010.  However, the Bmore recent of these examinations inadequately addresses the criteria outlined in DeLuca v. Brown, 8 Vet.App. 202 (1995), 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In this case, the July 2010 examiner noted the Veteran's report of flare-ups.  However, the examiner did not attempt to estimate the additional loss of motion during such flare-ups.  Moreover, while the report indicated "pain with repeated efforts," it is not expressly stated whether such pain resulted in further loss of range of motion.  

Given the above, the Board finds that another VA examination is warranted for the purpose of determining the current severity of the Veteran's back disability.  The examiner must adequately address address the criteria outlined in DeLuca v. Brown, 8 Vet.App. 202 (1995), 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  

Migraine Headaches

The Veteran underwent a VA examination in March 2009.  He complained of intermittent pain on both sides of his head.  He reported that the headaches occur three times each month, which he managed with Advil and by sitting in a dark room.  The examiner diagnosed migraine headaches, recurrent, controlled by Advil.  

Upon subsequent VA examination in May 2009, the Veteran complained of severe migraine headaches.  The examiner stated that in terms of severity, they rated between a 3-6 on a scale of 1-10.  The Veteran claimed that they used to occur 2-3 times per month but had increased in frequency to 2-3 times per week.  

The Board notes that the criteria for evaluating migraine headaches hinges on the frequency of "characteristic prostrating attacks."  The examination reports do not provide enough information regarding the Veteran's headaches for the Board to determine how often they result in "characteristic prostrating attacks."  

Here, the Board observes in reference to the rating criteria, that according to Webster's 9th New Collegiate Dictionary 946 (1985), "prostration" is defined as complete physical or mental exhaustion.  A very similar definition is found in 
Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Board finds that a VA examination is warranted to determine the severity of the Veteran's migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of any traumatic brain injury.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any traumatic brain injury began during or is causally related to service, to include as due to a head injury sustained in 2004.   

3.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

4.  The RO should schedule the Veteran for a VA in-person examination for the purpose of determining the current severity of his migraine headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should specifically comment on the frequency of "characteristic prostrating attacks."

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



